Title: James Madison to Bernard Whitman, 21 January 1834
From: Madison, James
To: Whitman, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Jany 21 1834
                            
                        
                        
                             
                            private
                        
                         
                        I have recd. your letter of the 7th. inst. It is one added to a number which had led me to decline all
                            correspondence on Religious questions especially where the object or the effect might be to bring me before the public. To
                            this rule I have adhered, notwithstanding the opinions, even in opposite extremes, which have been imputed to me. I give
                            you due credit for the motives which prompted your letter, and doubt not you will do equal justice to mine in the reply.
                            Wishing it to be regarded as altogether a private one I have so marked it, as above.
                        Doctr. Waterhouse was not mistaken in his allusions to my age. I am now approaching my 84th. year, with an
                            addition to its ordinary infirmities, of the effect of an obstinate Rheumatism on my entire frame; a condition
                            sufficiently admonishing me to abstain as much as possible from the use of my pen on difficult or delicate subjects. With
                            respectful salutations
                        
                        
                            
                                James Madison
                            
                        
                    